The defendant, Atlantic Casualty Insurance Company (hereinafter Atlantic), established, prima facie, its entitlement to judgment as a matter of law by showing that it properly disclaimed coverage on the ground of late notice of the underlying accident (see Ciampa 21, LLC v QBE Ins. Corp., 81 AD3d 586 [2011]; Lobosco v Best Buy, Inc., 80 AD3d 728 [2011]; Bigman Bros., Inc. v QBE Ins. Corp., 73 AD3d 1110, 1112 [2010]; Sputnik Rest. Corp. v United Natl. Ins. Co., 62 AD3d 689 [2009]; St. James Mech., Inc. v Royal & Sunalliance, 44 AD3d 1030, 1032 [2007]; Felix v Pinewood Bldrs., Inc., 30 AD3d 459 [2006]; Jordan Constr. Prods. Corp. v Travelers Indem. Co. of Am., 14 AD3d 655 [2005]). In opposition, the plaintiff failed to raise a triable issue of fact (see Bigman Bros., Inc. v QBE Ins. Corp., 73 AD3d at 1112; Sputnik Rest. Corp. v United Natl. Ins. Co., 62 AD3d 689 [2009]). The plaintiffs claim that it had a reasonable, good faith belief in nonliability was belied by its failure to *703inquire into the circumstances of the accident at issue in the underlying action (see Great Canal Realty Corp. v Seneca Ins. Co., Inc., 5 NY3d 742, 743 [2005]; Security Mut. Ins. Co. of N.Y. v Acker-Fitzsimons Corp., 31 NY2d 436, 441 [1972]; Hanson v Turner Constr. Co., 70 AD3d 641 [2010]; York Speciality Food, Inc. v Tower Ins. Co. of N.Y., 47 AD3d 589, 590 [2008]; St. Nicholas Cathedral of Russian Orthodox Church in N. Am. v Travelers Prop. Cas. Ins. Co., 45 AD3d 411 [2007]; Felix v Pinewood Bldrs., Inc., 30 AD3d at 461). Accordingly, the Supreme Court properly granted Atlantic’s cross motion for summary judgment and, for the same reason, properly denied the plaintiffs motion for summary judgment (see Zimmerman v Peerless Ins. Co., 85 AD3d 1021 [2011]; Magistro v Buttered Bagel, Inc., 79 AD3d 822 [2010]; Hanson v Turner Constr. Co., 70 AD3d 641 [2010]). Angiolillo, J.E, Hall, Austin and Miller, JJ., concur.